Case 1:20-cv-03176-JGK Document 6 Filed 10/23/20 Page 1 of 1
Case 1:20-cv-03176-JGK Document5 Filed 10/22/20 Page 1of1

. . (im . 1] SUNRISE PLAZA, STE. 305
Liebowitz @Law Firm, PLLC | wesssresyrvnsee

www. LIERBOWITZLAWFIRM.COM

ATTORNEYS FOR THE PHOTOGRAPHIC ARTS

 

 

 

October 22, 2020

Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Smith vy. Paul A. Castrucci, Architects, PLLC (1:20-cev-3176-JIJGK)
Dear Judge Koeltl,

We represent Plaintiff, Byron Smith, in the above icaptionee case. Plaintiff respectfully

October 28, 2020 be adjourned 45 days. We apologize to the court for this oversight,

The Court’s consideration is much appreciated.

Respectfully submitted,

/s/Richard Liebowitz
Richard P, Liebowitz

Counsel for Plaintiff

a (pete Zor fral

Otte POS, LOR bypferereE
prewnd [WV oer, bibs oe Z AOD

3 ON,

 

 

 

 

 

 

ELECTRONICALLY FILED ys
DOC #: _
DATE FILED: { o[23/200-0

 

 

 

 

Liebowitz Law Firm, PLLC

 
